HILL, Judge.
Defendant first argues that the trial court erred in its findings of fact and conclusions of law by disregarding uncontrovert-ed evidence that the parties stayed overnight together on two consecutive nights thereby entitling defendant to the presumption that the parties engaged in sexual intercourse. We hold that defendant is entitled to no such presumption.
The “inclination and opportunity” concept allows a presumption of adulterous sexual intercourse if adulterous inclination and opportunity are shown. 1 Lee, North Carolina Family Law, sec. 65, p. 321-22. The rule applies only to cases of alleged adultery, because adultery is an illegal act which by its very nature is difficult to prove. The problem of proof is compounded by eviden-tiary prohibitions of spouses testifying in their divorce actions about the adultery of the other, or from admitting their own adultery. See G.S. 55-10; see also G.S. 8-56. Such justification of the rule for adultery cases is nonexistent for proof of resumption of marital relations between separated spouses, an act which is not against the law but which merely breaks a contract between the spouses. The resumption of the marital relation is not inherently secretive and spouses are competent to testify about it. Accordingly, defendant’s request to extend the “inclination and opportunity” presumption to proof of resumption of the marital relation is denied.
Defendant’s appeal, therefore, rests upon the determination of whether the parties had reconciled and resumed their marital cohabitation. “Where such a reconciliation and resumption of cohabitation has taken place, an order or separation agreement with provisions for future support and an agreement to live apart is necessarily abrogated.” Hand v. Hand, 46 N.C. App. 82, 85, 264 S.E. 2d 597, 598, disc. rev. denied, 300 N.C. 556, 270 S.E. 2d 107 (1980); Hester v. Hester, 239 N.C. 97, 79 S.E. 2d 248 (1953). When *318the evidence is conflicting, “[t]he issue of the parties’ mutual intent is an essential element in deciding whether the parties were reconciled and resumed cohabitation.” Newton v. Williams, 25 N.C. App. 527, 532, 214 S.E. 2d 285, 288 (1975).
The trial court’s fact finding reveals that defendant has failed to carry his burden of proof under any standard, as the findings disclose no evidence that either party intended to resume the marital relation and contradictory evidence as to whether an isolated incidence of sexual intercourse did take place. Where the trial judge sits as judge and juror, his findings of fact have the effect of a jury verdict and are conclusive on appeal if there is evidence to support them. Laughter v. Lambert, 11 N.C. App. 133, 136, 180 S.E. 2d 450, 452 (1971). Contradictions and discrepancies are matters to be resolved by the trier of the facts. Hand v. Hand, supra. In the case under review, there is competent evidence to support the trial court’s findings of fact which in turn support the conclusions of law. The order entered thereupon is
Affirmed.
Chief Judge VAUGHN and Judge EAGLES concur.